 



Exhibit 10.62

Ms. Hilary S. Ware is an executive officer of Hanover. On January 13, 2004 the
Board of Directors adopted a resolution approving change of control protection
for Ms. Ware, among others. The resolution provides that Ms. Ware is eligible
for a change of control payment of 1x her base salary plus target bonus with no
excise tax gross up payments. No formal agreement documenting such arrangement
has been entered into with Ms. Ware as of March 11, 2005. Additionally, at the
same time the Board approved change in control protection to all employees to
provide accelerated vesting of all long-term incentives and a vesting of the
Company’s match under the Hanover 401(k) plan. Ms. Ware would benefit from such
resolution in the event of a change in control of Hanover.

